Case 3:17-cv-00072-NKM-JCH Document 650 Filed 02/12/20 Page 1 of 6 Pageid#: 8635




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division



   ELIZABETH SINES, SETH
   WISPELWEY, MARISSA BLAIR, APRIL
   MUNIZ, MARCUS MARTIN, NATALIE
   ROMERO, CHELSEA ALVARADO,
   JOHN DOE, and THOMAS BAKER,

                                  Plaintiffs,        Civil Action No. 3:17-cv-00072-NKM-JCH

    v.

    JASON KESSLER, et al.,

                                  Defendants.



     PLAINTIFFS’ MOTION FOR DIRECT ACCESS TO CERTAIN DISCOVERY OF
                     DEFENDANT VANGUARD AMERICA

         Plaintiffs respectfully submit this Motion requesting that the Court order the Third Party

  Discovery Vendor to directly provide Plaintiffs with certain discovery produced by Dillon Ulysses

  Hopper (“Hopper”) in his capacity as a corporate representative of Defendant Vanguard America

  (“Vanguard”).

         After more than two years since Plaintiffs first served Vanguard with their initial discovery

  requests, more than one year since the Court granted Plaintiffs’ motion to compel, and more than

  six months after Hopper represented his intention to submit his current mobile device to Third

  Party Discovery Vendor at his court-ordered deposition, Hopper finally provided his current

  mobile device to the Third Party Discovery Vendor for imaging on or about January 23, 2020—a
Case 3:17-cv-00072-NKM-JCH Document 650 Filed 02/12/20 Page 2 of 6 Pageid#: 8636




  mere 14 days before the February 5, 2020, deadline for the parties to produce their documents.1

  (See Ex. 2 (Email from K. Kim to D. Roy dated January 24, 2020)); Ex. 3 (Excerpt of Hopper

  Deposition Transcript).) This interminable delay comes as no surprise. As the Court previously

  recognized in granting in part Plaintiffs’ motion for sanctions against Vanguard, Vanguard has

  “continually failed to fulfil even [its] most basic obligations to this Court, [its] counsel, and other

  parties to this case,” and Vanguard’s calculated “refusal to meaningfully participate in discovery .

  . . despite repeated court orders directing [it] to do so” has effectively “stalled” this litigation, to

  Plaintiffs’ severe detriment. (Dkt. 539 at 2.) Based on Vanguard’s record of “clearly sanctionable”

  conduct throughout the entirety of the discovery process, and especially Hopper’s repeated pattern

  of endless obfuscation and delay, Plaintiffs simply have no basis to believe that Hopper will

  suddenly undertake a good faith effort to timely review documents from his mobile device before

  producing them to Plaintiffs.2 (Id.) Moreover, Plaintiffs are faced with a compressed timeframe

  in which to prepare for party depositions, which must be completed by July 17, 2020, per the

  Court’s Order of November 27, 2019. (Dkt. 597.) Plaintiffs simply cannot afford additional delay

  while Hopper purportedly reviews documents which may be necessary to Plaintiffs’ preparation

  for party depositions.

         As the Court is aware, Judge Hoppe has instituted a “process whereby Defendants were

  required to submit their electronic devices and social media accounts to the Third-Party Discovery

  Vendor for collection of electronically stored information or ‘ESI.’” (Dkt. 638 at 2; see also Dkt.



  1
    Hopper previously submitted his old mobile device to the Third Party Discovery Vendor, but the
  Third Party Discovery Vendor determined that the device was completely inoperable and its data
  unrecoverable. (Ex. 1 (Email from K. Kim to D. Roy dated December 5, 2019).)
  2
    Plaintiffs note that Hopper the parties’ February 5, 2020 deadline to complete productions has
  now since passed. It is accordingly of even greater import that Plaintiffs are able to access
  Hopper’s documents swiftly and directly in order to “move this case forward.” (Dkt. 628
  (quotation marks and citation omitted).)
                                                     2
Case 3:17-cv-00072-NKM-JCH Document 650 Filed 02/12/20 Page 3 of 6 Pageid#: 8637




  383.) Once submitted, “[t]he Third-Party Discovery Vendor would apply search terms and date

  ranges to the ESI collected. The Vendor would then provide that limited subset of documents to

  each Defendant, who would review the results of the collection and produce to Plaintiffs those

  non-privileged Documents that are responsive to the Discovery Requests.” (Dkt. 638 at 2 (internal

  quotation marks and citations omitted).) Vanguard’s flagrant misconduct to date has undermined

  the integrity of the discovery process, which is necessarily “predicated upon one’s prompt and

  good faith compliance with discovery obligations.” (Dkt. 638 at 2; see also Poole ex rel. Elliott v.

  Textron, Inc., 192 F.R.D. 494, 507 (D. Md. 2000) (“The rules of discovery must necessarily be

  largely self-enforcing. The integrity of the discovery process rests on the faithfulness of parties

  and counsel to the rules—both the spirit and the letter.”); Soler v. Staffmark E., LLC, 2006 WL

  8438609, at *2 (E.D.N.C. June 22, 2006).) Plaintiffs accordingly submit that Hopper has “forfeited

  any right to review whatever documents the third-party discovery vendor collects from his devices

  and accounts prior to their production to Plaintiffs,” and respectfully request that the Court order

  the Third Party Discovery Vendor “to provide directly to Plaintiffs’ counsel any and all documents

  collected from [Hopper] that contain the agreed-upon search terms within the applicable date

  range.” (Dkt. 638 at 2 (quotation marks and citation omitted).) Plaintiffs further represent that

  they will comport with their ethical obligations and undertake to return any privileged documents

  to Hopper.



  Dated: February 12, 2020                             Respectfully submitted,

                                                       /s/ Alan Levine
                                                       Alan Levine (pro hac vice)
                                                       COOLEY LLP
                                                       55 Hudson Yards
                                                       New York, NY 10001
                                                       Telephone: (212) 479-6260


                                                   3
Case 3:17-cv-00072-NKM-JCH Document 650 Filed 02/12/20 Page 4 of 6 Pageid#: 8638




                                              Fax: (212) 479-6275
                                              alevine@cooley.com

  Of Counsel:

   Roberta A. Kaplan (pro hac vice)         Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)             Jessica E. Phillips (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)       William A. Isaacson (pro hac vice)
   Joshua A. Matz (pro hac vice)            BOIES SCHILLER FLEXNER LLP
   Michael L. Bloch (pro hac vice)          1401 New York Ave, NW
   KAPLAN HECKER & FINK, LLP                Washington, DC 20005
   350 Fifth Avenue, Suite 7110             Telephone: (202) 237-2727
   New York, NY 10118                       Fax: (202) 237-6131
   Telephone: (212) 763-0883                kdunn@bsfllp.com
   rkaplan@kaplanhecker.com                 jphillips@bsfllp.com
   jfink@kaplanhecker.com                   wisaacson@bsfllp.com
   gtenzer@kaplanhecker.com
   jmatz@kaplanhecker.com                   Joshua J. Libling (pro hac vice)
   mbloch@kaplanhecker.com                  Yotam Barkai (pro hac vice)
                                            BOIES SCHILLER FLEXNER LLP
   David E. Mills (pro hac vice)            55 Hudson Yards, 20th Floor
   Joshua M. Siegel (VSB 73416)             New York, NY 10001
   COOLEY LLP                               Telephone: (212) 446-2300
   1299 Pennsylvania Avenue, NW             Fax: (212) 446-2350
   Suite 700                                jlibling@bsfllp.com
   Washington, DC 20004                     ybarkai@bsfllp.com
   Telephone: (202) 842-7800
   Fax: (202) 842-7899                      J. Benjamin Rottenborn (VSB No. 84796)
   dmills@cooley.com                        Erin B. Ashwell (VSB No. 79538)
   jsiegel@cooley.com                       Woods Rogers PLC
                                            10 South Jefferson Street, Suite 1400
   Robert T. Cahill (VSB 38562)             Roanoke, Va. 24011
   COOLEY LLP                               Tel: (540) 983-7600
   11951 Freedom Drive, 14th Floor          Fax: (540) 983-7711
   Reston, VA 20190-5656                    brottenborn@woodsrogers.com
   Telephone: (703) 456-8000                eashwell@woodsrogers.com
   Fax: (703) 456-8100
   rcahill@cooley.com




                                            Counsel for Plaintiffs




                                        4
Case 3:17-cv-00072-NKM-JCH Document 650 Filed 02/12/20 Page 5 of 6 Pageid#: 8639




                                   CERTIFICATE OF SERVICE

         I hereby certify that on February 12, 2020, the foregoing was filed with the Clerk of
  Court through the CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                            James E. Kolenich
   David L. Hauck                                     Kolenich Law Office
   David L. Campbell                                  9435 Waterstone Blvd. #140
   Duane, Hauck, Davis & Gravatt, P.C.                Cincinnati, OH 45249
   100 West Franklin Street, Suite 100                jek318@gmail.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                               Elmer Woodard
   dhauck@dhdglaw.com                                 5661 US Hwy 29
   dcampbell@dhdglaw.com                              Blairs, VA 24527
                                                      isuecrooks@comcast.net
   Counsel for Defendant James A. Fields, Jr.
                                                      Counsel for Defendants Matthew Parrott,
   Bryan Jones                                        Traditionalist Worker Party, Jason Kessler,
   106 W. South St., Suite 211                        Nathan Damigo, and Identity Europa, Inc.
   Charlottesville, VA 22902                          (Identity Evropa)
   bryan@bjoneslegal.com
                                                      John A. DiNucci
   Counsel for Defendants Michael Hill,               Law Office of John A. DiNucci
   Michael Tubbs, and League of the South             8180 Greensboro Drive, Suite 1150
                                                      McLean, VA 22102
   W. Edward ReBrook                                  dinuccilaw@outlook.com
   The ReBrook Law Office
   6013 Clerkenwell Court                             Counsel for Defendant Richard Spencer
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants National Socialist
   Movement, Nationalist Front and Jeff Schoep


          I further hereby certify that on February 12, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Robert Ray                                         Matthew Heimbach
   azzmador@gmail.com                                 matthew.w.heimbach@gmail.com

   Vanguard America                                   Christopher Cantwell
   c/o Dillon Hopper                                  christopher.cantwell@gmail.com
   dillon_hopper@protonmail.com

   Elliott Kline
   eli.f.mosley@gmail.com
   deplorabletruth@gmail.com




                                                  5
Case 3:17-cv-00072-NKM-JCH Document 650 Filed 02/12/20 Page 6 of 6 Pageid#: 8640




                                           /s/ Alan Levine
                                           Alan Levine (pro hac vice)
                                           COOLEY LLP
                                           55 Hudson Yards
                                           New York, NY 10001
                                           Telephone: (212) 479-6260
                                           Fax: (212) 479-6275
                                           alevine@cooley.com

                                           Counsel for Plaintiffs




                                       6
